IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

COTY WILLIAMS,

              Appellant,

 v.                                                           Case No. 5D17-1919

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 1, 2017

3.850 Appeal from the Circuit Court
for Brevard County,
David Dugan, Judge.

Coty Williams, Okeechobee, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Appellant, Coty Williams, appeals the summary denial of his Florida Rule of

Criminal Procedure 3.850 motion for postconviction relief, which alleged multiple grounds

for relief. We find that Williams is entitled to an opportunity to amend his third and fifth

grounds for relief. See Spera v. State, 971 So. 2d 754, 761 (Fla. 2007) (holding that a

defendant who files a legally insufficient rule 3.850 motion for failing to meet pleading

requirements should be allowed at least one opportunity to amend); see also Ferris v.
State, 996 So. 2d 228, 229 (Fla. 1st DCA 2008) (requiring an opportunity to amend

because "the trial court did not deny the claim on the basis of facial insufficiency, and, as

such, the appellant could not have been aware of the application of Spera to this issue").

We affirm Williams's remaining grounds on appeal.


       AFFIRMED in part; REVERSED in part; REMANDED.


PALMER, WALLIS and EISNAUGLE, JJ., concur.




                                             2